DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 14 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dipl-Ing (USPN 2007/0208231 – cited by Applicant) for the reasons of record. In particular, Dipl-Ing teach an optical measurement arrangement (Figure 3) in which a plurality of emitters, including a first emitter providing light at a wavelength of 600 – 700 nm and a second emitter providing light at a wavelength which can be between 1100 – 1200 nm (paragraphs [0024], [0027] and [0049]-[0050]) are arranged to illuminate tissue, with a series of spaced detectors, comprising “at least one photodetector”, (paragraphs [0029] - [0031]) collecting light that has reflected from the subject. Dipl-Ing teach that due to the combination of wavelengths and distances, the plurality of detectors/”at least one photodetector” receives detected light that interacts with varying portions of the tissue, including layers from the skin surface to the depth of muscles (paragraphs [0044] - [0046] and [0057]). The measurement data is analyzed to determine muscle activity information. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dipl-Ing as applied to claims 1 above. Dipl-Ing teaches all of the features of the claimed invention, as discussed above. Dipl-Ing discuss details of the placement of the different emitters and detectors (paragraphs [0049] – [0050]), and indicate that the positions can be determined based on the requirements of the system, with distances of up to 40 mm being appropriate, but do not teach the particular distances set forth in the claims. However, Dipl-Ing indicate that the distances are a result-effective parameter, and thus it would have been within the skill level of the art before the effective filing date of the claimed invention to determine appropriate positions of the emitters and detectors, including at the claimed distances, since it has generally been held to be within the skill level of the art to perform routine experimentation to optimize parameters, per the suggestion of Dipl-Ing.
Claims 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dipl-Ing as applied to claim 14 above, and further in view of Lee et al. (USPGPub 2018/0132766). Dipl-Ing teaches an optical measurement arrangement including plural spaced emitters and detectors for collecting information from multiple depths in a subject’s tissue. Dipl-Ing generally discusses analysis of the data for determining muscle related information. However, it is additionally known that data from plural spaced optical sensing pairs using the wavelength range of Dipl-Ing can be evaluated to determine information on biological components, as disclosed by Lee et al. (Summary of the Invention; Figure 2A, 6 and the descriptions thereof). As such, it would have been within the skill level of the art before the effective filing date of the clamed invention to modify Dipl-Ing to analyze the collected data to determine information on additional parameters of interest, since Lee et al. teach the data is suitable for such an analysis.
Response to Arguments
Applicant's arguments filed 5/22/22 have been fully considered but they are not persuasive. Applicant generally alleges that the amended text is sufficient to define over the previously applied art. Examiner notes that 1) the text added to claim 1 is a broader rendition of the limitations set forth in dependent claims 2, 3, etc., 2) the dependent claims were rejected over the art as applied in the Final rejection and as reiterated above, 3) art meeting a narrower claim will necessarily meet a broader version of the limitation. In the remarks, Applicant appears to focus on the text regarding “… a same tissue layer to generate two of the plurality of physiological signals…”.  Although in Applicant’s disclosed arrangement an individual detector receives light from two different emitters that interacted with a same layer, the claim language is not limited to this arrangement. In particular, the broadest reasonable interpretation of the claim text as a whole indicates that it is “the at least one photo detector” that receives the signals from the “same tissue layer”. This arrangement is sufficiently broad to include the interpretation that, as in Dipl-Ing, a plural detectors of an array are “at least one” photo detector detecting “same” layer data is within the bounds of the claim scope. Since Applicant’s amended text fails to exclude the structure of Dipl-Ing from the claim scope, the arguments are not persuasive and it is proper to maintain the rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791